Case 1:19-cv-00172-TSK Document 18 Filed 05/11/20 Page 1 of 4 PageID #: 108



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

MICHAEL DANIEL BOWMAN,

             Plaintiff,

v.                                                Civ. Action No. 1:19-CV-172
                                                            (Kleeh)

MARK D. PANEPINTO,

             Defendant.


    MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
          [ECF NO. 14] AND DISMISSING COMPLAINT WITH PREJUDICE

       Pending before the Court is a Report and Recommendation

(“R&R”) by United States Magistrate Judge Michael J. Aloi. The

R&R recommends that the Court dismiss Plaintiff’s Complaint with

prejudice and deny as moot the pending Motion of Joinder. For

the reasons discussed herein, the Court adopts the R&R.

                   I.     BACKGROUND AND PROCEDURAL HISTORY

       On September 6, 2019, the Plaintiff, Michael Daniel Bowman

(“Plaintiff”), filed a civil rights claim pursuant to 42 U.S.C.

§    1983.   He    alleges      that   the     Defendant,   Mark     D.    Panepinto

(“Defendant”),          who   served   as    Plaintiff’s    counsel       during   his

underlying criminal prosecution, conspired with prosecutors to

conceal      the   fact       that   someone    other   than   the    grand        jury

foreperson signed the indictments. The Magistrate Judge granted

Plaintiff leave to proceed in forma pauperis. Plaintiff then
Case 1:19-cv-00172-TSK Document 18 Filed 05/11/20 Page 2 of 4 PageID #: 109
BOWMAN V. PANEPINTO                                               1:19-CV-172

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
       [ECF NO. 14] AND DISMISSING COMPLAINT WITH PREJUDICE

filed a Motion of Joinder, asking the Court to joint this action

with Case No. 1:19-CV-255.

                               II.    THE R&R

     In the R&R, the Magistrate Judge recommended that the Court

find the Complaint frivolous and dismiss it with prejudice. He

therefore recommended that the Court deny as moot the Motion of

Joinder. The Magistrate Judge also warned Plaintiff about the

“Three Strikes Rule” and the possibility of future sanctions.

     The     Magistrate     Judge    informed      Plaintiff     that   he   had

fourteen (14) days from the date of service of the R&R to file

“specific written objections, identifying the portions of the

Report and Recommendation to which objection is made, and the

basis of such objection.” Plaintiff was further warned that the

“[f]ailure to file written objections . . . shall constitute a

waiver of de novo review by the District Court and a waiver of

appellate review by the Circuit Court of Appeals.” Plaintiff

timely filed an objection on October 30, 2019.

                          III. STANDARD OF REVIEW

     When reviewing a magistrate judge’s R&R, the Court must

review de novo only the portions to which an objection has been

timely made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may

adopt,     without   explanation,     any     of   the    magistrate    judge’s

recommendations”       to     which        there    are     no     objections.

                                       2
Case 1:19-cv-00172-TSK Document 18 Filed 05/11/20 Page 3 of 4 PageID #: 110
BOWMAN V. PANEPINTO                                                  1:19-CV-172

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
       [ECF NO. 14] AND DISMISSING COMPLAINT WITH PREJUDICE

Dellarcirprete v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W.

Va. 2007) (citing Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983)). Courts will uphold portions of a recommendation to which

no objection has been made unless they are clearly erroneous.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

                                  IV.   DISCUSSION

       Plaintiff made only one objection to the R&R. He asks the

Court to dismiss the Complaint without prejudice, as opposed to

with    prejudice.    The     Court      overrules    this    objection.      “The

question with respect to a dismissal with prejudice is often

whether ‘it appears that frivolous factual allegations could be

remedied through a more specific pleading.’” Adams v. Rice, 40

F.3d   72,   75    (1994)    (footnote).      The    Court    here    finds      that

Plaintiff’s claims are frivolous as a matter of law under Heck

v. Humphrey, 512 U.S. 477, 486-87 (1994), and cannot be remedied

through   more     specific       pleading.   See    Adams,   40     F.3d   at    75

(footnote) (writing that because claims were “frivolous as a

matter of law, the district court was entitled to believe that

they could not be remedied through more specific pleading”).

       Plaintiff    has     not    objected   to     the   Magistrate       Judge’s

finding that his Complaint is frivolous. After careful review of

the remainder of the R&R, to which Plaintiff did not object, the

                                          3
Case 1:19-cv-00172-TSK Document 18 Filed 05/11/20 Page 4 of 4 PageID #: 111
BOWMAN V. PANEPINTO                                              1:19-CV-172

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
       [ECF NO. 14] AND DISMISSING COMPLAINT WITH PREJUDICE

Court finds no clear error. The Court agrees that Plaintiff’s

Complaint is frivolous and agrees with the Magistrate Judge that

it should be denied with prejudice.

                            V.    CONCLUSION

     For the reasons discussed above, the Court ADOPTS the R&R

[ECF No. 14] and DENIES AS MOOT the Motion of Joinder [ECF No.

11]. This action is DISMISSED WITH PREJUDICE and STRICKEN from

the Court’s active docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to the pro se Plaintiff, via certified mail,

return   receipt   requested,    and       to   file   a   separate   entry   of

judgment.

     DATED: May 11, 2020

                                            /s/ Thomas S. Kleeh
                                            THOMAS S. KLEEH
                                            UNITED STATES DISTRICT JUDGE




                                       4
